DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.

Examiner's Note.
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as", “able to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as"", “able to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as"", “able to” or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Information Disclosure Statement 
 An applicant's duty of disclosure of material information is not satisfied bypresenting a patent examiner with "a mountain of largely irrelevant data from which heis presumed to have been able, with his expertise and with adequate time, to havefound the critical data. It ignores the real world conditions under which examinerswork." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q.289 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). An applicant has a duty to notjust disclose pertinent prior art references but to make a disclosure in such way as notto "bury" it within other disclosures of less relevant prior art. See Golden ValleyMicrowave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind.1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn YanBoats, Inc. v. Sea LarkBoats, Inc. etaL, 175 U.S.P.Q. 260, 272 (S.D. FI. 1972). It isunreasonable for Examiner to review all of the cited references thoroughly. By initialingthe accompanying 1449 forms, Examiner is merely acknowledging the submission ofthe cited references and indicating that only a cursory review has been made. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Reference of Prior Art
Evans. (US 20160176499, AIRCRAFT WING TORSION BOX, AIRCRAFT WING, AIRCRAFT AND SUPPORTING MEMBER FOR USE THEREIN).
Alber. (US 20170327219, VERTICAL TAKE-OFF AND LANDING AIRCRAFT WITH HYBRID POWER AND METHOD).
Shaw. (US 20120261523, Aircraft with Wings and Movable Propellers).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 4, 5, 7, 9, 10, 13, 17, 19, 22  and 24 is/are rejected under 35 U.S.C. 102 (a)(1), (a)(2) as being anticipated by Evans.

Re claim 1    Referring to the figures and the Detailed Description, Evans discloses:
A wing comprising: an upper skin portion (fig. 2, item 120); a lower skin portion (fig. 2, item 130); and a multi-spar element that extends between the upper skin portion and the lower skin portion (fig. 2, items 101, 104, 105), wherein the multi-spar element comprises a plurality of spar elements integrated together (fig. 2, items 101, 104, 105 and 108). 
wherein the multi-spar element consists of first and second spar elements each extending between the upper and lower skin portions (fig. 2, items 104, 105), a first attachment element extending from a first end of the first spar element (see fig below), a second attachment element second attachment element extending from a first end of the second spar element (see fig below), and a third attachment element extending between second ends of the first and second attachment elements (see fig below); wherein the first and second attachment elements are connected to one of the upper skin portion and the lower skin portion and the third attachment element is connected to the other one of the upper skin portion and the lower skin portion (see fig below); 
wherein the multi-spar element separates at least one dry bay of the wing from at least two wet bays of the wing that contain a liquid (Evans ¶ 0037). 

    PNG
    media_image1.png
    708
    824
    media_image1.png
    Greyscale

Re claim 4 and 13    Referring to the figures and the Detailed Description, Evans fails to teach as disclosed by Johnson: The wing, wherein the first and second spar elements and the third attachment element of the multi-spar element define a dry bay that is separate from at least one wet bay of the wing (fig. 2, dry bay defined by items 104, 105, 108, 130 and fig. above and ¶ 0037, Such "dry" compartments may be used to separate fuel-containing compartments)

Re claim 5    Referring to the figures and the Detailed Description Evans, as modified above, discloses: The wing of claim 4, wherein the at least one wet bay of the wing contains a liquid (¶ 0073). 

Re claims 7 and 17    Referring to the figures and the Detailed Description, Evans discloses:  The wing, wherein the multi-spar element is one of a plurality of multi-spar elements of the wing (Evans 101, 102-105), wherein each multi-spar element of the plurality of multi-spar elements extends between the upper skin portion and the lower skin portion (Evans 101, 102-105, 120 and 130). 

Re claims 9 and 19    Referring to the figures and the Detailed Description, Evans discloses:  The wing, further comprising: a forward spar (Evans 105); and an aft spar (Evans 103), wherein the multi-spar element is between the forward spar and the aft spar (Evans 105, 104 between 102, 103). 

claim 10    Referring to the figures and the Detailed Description, Evans discloses: 
(Claim 10 is similar in scope to Claim 1; therefore, Claim 10 is rejected under the same rationale as Claim 1).
Re claims 22 and 24    Referring to the figures and the Detailed Description, Evans discloses: The wing of claim 1, wherein the first and second attachment elements are connected to the lower skin portion and the third attachment element is connected to the upper skin portion (see fig. above).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6, 14 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Alber.

Re claims 6 and 16    Referring to the figures and the Detailed Description Evans, fails to teach as disclosed by Alber: The wing/aircraft, further comprising at least one of: at least one mechanical component within at least one dry bay of the wing; and at least one electrical component within the at least one dry bay of the wing (fig. 3 and ¶ 0039).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Alber teachings of at least one electrical component within at least one dry bay area of the wing into the Evans to electrically connect the electrical components attached to the wing within the appropriate surrounding for safe operation.

Re claim 14    Referring to the figures and the Detailed Description Evans fails to teach as disclosed by Alber:  The aircraft of claim 13, further comprising: a drive shaft within at least one dry bay of the wing (fig. 2 and ¶ 0037). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Alber teachings of a drive shaft within at least one dry bay of the wing into the Evans, as modified above, to place the shaft in the appropriate surrounding for safe operation of the shaft when selectively operates the first and second power systems independently or in combination to distribute the power from the first and second power systems as needed to the first and second rotors.

Claim(s) 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Shaw.

   Re claim 20    Referring to the figures and the Detailed Description Evans fails to teach: the aircraft is a tiltrotor aircraft comprising proprotors that are moveable between a helicopter mode and an airplane mode (fig’s 2C and 3 items 30). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Shaw teachings of the aircraft is a tiltrotor aircraft comprising proprotors that are moveable between a helicopter mode and an airplane mode into the Evans to selectively operates the aircraft as a VTOL and aircraft modes.

Claim(s) 21 and 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans.

	Re claim 21 and 23    Referring to the figures and the Detailed Description Evans discloses the claimed invention except for the first and second attachment elements are connected to the upper skin portion and the third attachment element is connected to the lower skin portion.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first and second attachment elements are connected to the upper skin portion and the third attachment element is connected to the lower skin portion to allow for more room between the spars near the upper skin to fit in the required structural parts as needed, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Response to Arguments
          Applicant's arguments filed on 02/01/2021 have been fully considered but they are not persuasive, in addition the claims are rejected under 35 U.S.C. 112(b). Applicant made the following arguments:
                     In response to the applicant’s Examiner respectfully disagrees;  Evans discloses the limitation of claim 1 as stated in the above rejection; thus, the structural limitations of the claims have been met.   
            Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEDHAT BADAWI/Primary Examiner, Art Unit 3642